          Case 2:19-cv-03922-JD Document 2 Filed 09/06/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TANYA GLEEN BUTLER                      :
                                        :               CIVIL ACTION
                                        :
                                        :
            v.                          :
                                        :
                                        :
POLICE AND FIRE FEDERAL CREDIT          :               NO.: 19-cv-3922
UNION & SQUARE, INC.                    :

                                    ORDER

            AND NOW, this 6TH day of SEPTEMBER 2019, in accordance with the

court’s procedure for random reassignment of cases, it is hereby,

            ORDERED that the above-captioned case is reassigned from the

calendar of the Honorable Cynthia M. Rufe, to the calendar of the Honorable Jan E.

DuBois.


                                            FOR THE COURT:


                                            JUAN R. SÁNCHEZ
                                            Chief Judge


                                            ATTEST:


                                            ________________________
                                            KATE BARKMAN
                                            Clerk of Court
